Order filed April 1, 2021.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-20-00804-CV
                                   ____________

JENNIFER GWYNNE CAPELO, AS ADMINSTRATOR OF THE ESTATE
          OF DECEDENT JUNE YVONNE RIVERA, Appellant

                                        V.

      GALE LILLIMAN D/B/A GULF COAST BAIL BONDS, Appellee


                       On Appeal from the Probate Court
                            Galveston County, Texas
                      Trial Court Cause No. PR-0077921-A

                                   ORDER

      Appellant’s brief was due March 15, 2021. No brief or motion for extension
of time has been filed.

      Unless appellant files a brief with this court on or before April 14, 2021, the
court will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).

                                      PER CURIAM



Panel Consists of Justices Jewell, Bourliot, and Hassan.